DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Amendments filed November 3, 2020 are acknowledged.
All rejections not explicitly maintained herein are withdrawn.
Election/Restrictions
4.         In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
Status of Claims
5.            Claims 84, 86, 89-99, 111-116, and 124-136 are pending in the instant application. Claims 111-116, and 124-132 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and species. Therefore, claims 84, 86, 89-99, 
Claim Objections
6.	Claims 91-92, 95-96, 98, and 133-134 are objected to for depending on a rejected base claim.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.         Claims 84, 86, 89-90, 93-94, 97, and 135-136 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zarguil et al. [Zarguil, A. Easy access to triazoles, triazolopyrimidines, benzimidazoles and imidazoles from imidates. Tetrahedron Letters. 49 (2008) 5883-5886].
	Zarguil et al. teaches anticipatory compounds and compositions in Table 1. See compound 3f, for example: 
    PNG
    media_image1.png
    462
    542
    media_image1.png
    Greyscale
 which anticipates the instant claims .

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 84, 86, 89-90, 93-94, 97, 99, and 135-136 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zarguil et al. [Zarguil, A. Easy access to triazoles, triazolopyrimidines, benzimidazoles and imidazoles from imidates. Tetrahedron Letters. 49 (2008) 5883-5886] in combination with US 2015/0050237, Nair et al.

    PNG
    media_image1.png
    462
    542
    media_image1.png
    Greyscale
 which anticipates the instant claims wherein M1 is a bond, M2 is –NR4- , R4 is H, R1 is phenyl, R5a is 4-methyl, R2 is phenyl, R3 is phenyl. Zarguil et al. teaches 1,2,4-triazoles as antibacterial agents (page 5883, paragraph 2). Zarguil et al. does not explicitly teach compositions comprising the aforementioned compounds and one additional therapeutically active agent of instant claim 99. 
	Nair et al. cures this deficiency. Nair et al. teaches 1,2,4-triazole compounds as antibacterial agents. Compositions comprising additional therapeutically active agent (starting at [0184]).
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a 
MPEP 2144.06 teaches combining equivalents known for the same purpose. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
Based on the teachings of the MPEP and KSR above, by employing the rationale in (E) and (G) above, it would have been obvious for one of ordinary skill in the art to take the 
Please note that if Applicant intends to rely on unexpected or unforeseen results, attention is invited to MPEP 716.  Absent clear, convincing, side-by-side data demonstrating unobviousness vis-à-vis the prior art commensurate with the scope of protection sought, the claims are considered prima facie obvious.
Conclusion
14.	No claims are allowed. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA L SHTERENGARTS whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626